DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The supplemental amendments and arguments filed on 07/27/2022 and 08/01/2022 have been entered and considered. Claims 11-15 are pending; Claims 1-10 are cancelled; Claims 11-14 are amended; Claim 15 is new; and Claims 11-15 are under examination.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Jinggao Li on Aug. 22, 2022.
The application has been amended as follows:  
Claim 11. A method for evaluating ecological safety of an advanced oxidation process, comprising the following steps: 
(S1)and dechlorinating the tap water fish of 10±1cm in length and keeping them in dechlorinated tap water for 10 days with a death rate lower than 3%, fish is[[are]] cryprinus carpio haematopterus; 
(S2)of the Koi fish to poison: 
(1) collecting waste water containing micro-contaminants or a secondary effluent from secondary sewage plants, dividing the collected waste water into two fractions,  the waste water in one fraction is subjected to an advanced oxidation process treatment and used as experimental waste water, wherein the waste water in another fraction is not subjected to the treatment and used as raw waste water, and wherein the advanced oxidation process treatment is UV/Na2S2O8, UV/H2O2, or UV/ClO2;
(2) collecting tap water and dechlorinating the tap water as indicated in step S1, dividing dechlorinated tap water into two fractions,  the dechlorinated tap water in one fraction is subjected to the advanced oxidation process treatment and used as experimental tap water, and wherein the dechlorinated tap water in another fraction is not subjected to the treatment and used as raw tap water; 
(3) establishing three experimental groups and setting up one blank control group, wherein each parallel sub-group is conducted with a fish tank, the size of which is unified to 50 L; wherein the first experimental group is a waste water control group with the experimental tap water added to each fish tank, the second experimental group is a waste water group with the raw waste water added to each fish tank, the third experimental group is a waste water Page 2 of 7Attorney No. 49000.011USUexperimental group with the experimental waste water added to each fish tank, and the blank control group is the tap water experimental group with the raw tap water added to each fish tank; wherein the three experimental groups and the blank control group have same conditions except for different water qualities;  and wherein 1 M non-steroid anti-inflammatory drug ibuprofen is added to each fish tank of the blank group, the first, second, and third experimental groups; and 
(4) putting 10 Koi fish, selected and domesticated with the raw tap water according to step S1, into each fish tank of the three experimental groups and the blank control group for exposure to poison for a period of 96 - 110 hours, wherein in each fish tank is changed every day with water of same quality 
(S3)[[S3:]] detection of activities of antioxidative enzymes: dissecting, after the exposure to poison according to step S2, the Koi fish in each group and extracting the liver, and [[to]] then chopping and formulating[[e]] the liver into a homogenate of[[with]] liver tissues [[and]] with a physiological saline according to a ratio of weight (g): volume (mL)=1:9; and determining the activitiesand 
(S4)[[S4:]] analysis of the enzyme activities of the Koi fishstatistically analyzing the enzyme activity results of step S3 to generate an average value of the enzyme activities for each of the three experimental groups and the blank control group, wherein the average value in each experimental or blank control group is comparedto determine toxicity changes of waste water before and after treatment; 

Claim 12.  The method for evaluating ecological safety of the advanced oxidation process according to claim 11, wherein a water temperature of each fish tank is in a range from 20oC to 25oC, and each fish tank is provided with an aerator.  
Claim 13. Cancelled. 
Claim 14. The method for evaluating ecological safety of the advanced oxidation process according to claim 11[[4]], wherein [[the]] a ratio of male and femalefish 
Claim 15. The biological toxicity test method for evaluating ecological safety of the advanced oxidation process according to claim 14, wherein the Koi fish is of 9 cm in length and the period for the exposure to poison is 96 hours.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
(i) the rejection of Claims 12 and 13 under 35 U.S.C. 112(b) as being indefinite is withdrawn due to the amendment to or cancellation of the claims; and   
(ii) the rejection of Claims 11-14 under 35 U.S.C. 103 as being unpatentable over Shu et al. in view of Shen et al., and other cited references is withdrawn due to the cancellation of or the amendment to the claims as well as Applicant’s persuasive arguments in the 07/27/2022 response (page 8).  
Therefore, the claimed method is novel and unobvious over the art of record.  Therefore, the claims 11-12 and 14-15 are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11-12 and 14-15 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/ALLISON M FOX/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/Qing Xu/

Patent Examiner
Art Unit 1653